DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1, 15, and 19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15, and 19, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1	A method comprising: 
instantiating a graphics generation engine using an executable program of an embedded browser client; 
generating, using the graphics generation engine and based at least on a montage recipe, a video montage script defining a timeline fora video montage that includes at least a first video clip, a second video clip, and one or more graphical elements; and 
generating the video montage, the generating including, for at least one montage frame of the video montage: 
generating, using the graphics generation engine and based at least in part on the montage recipe, at least one graphical overlay frame including at least one graphical element of the one or more graphical elements and corresponding to a time on the timeline; 
retrieving, using a transcoder and according to the video montage script, a video frame from the first video clip corresponding to the time, the transcoder being instantiated using the graphics generation engine; and 
compositing, using the transcoder and according to the video montage script, the at least one graphical overlay frame and the video frame to generate the montage frame corresponding to the time.
Claim 15	A system comprising: 
one or more processors; 
one or more memory devices storing instructions that, when executed using the one or more processors, cause the one or more processors to execute operations comprising: 
receiving data representative of one or more user preferences for generation of a video montage; 
based at least in part on the one or more user preferences, adjusting one or more parameters of a template montage recipe to generate a final montage recipe; 
instantiating a graphics generation engine using an executable program of an embedded browser client; 
generating, using the graphics generation engine and using the final montage recipe, a video montage script according to the final montage recipe, the video montage script defining a timeline for the video montage that identifies first locations along the timeline for a plurality of video clips and second locations along the timeline for one or more graphical overlays; 
rendering, using the graphics generation engine and using the final montage recipe, one or more first frames corresponding to the one or more graphical overlays; 
retrieving, using a transcoder and according to the video montage script, one or more second frames corresponding to the plurality of video clips, the transcoder being instantiated using the graphics generation engine; and 
generating, using the transcoder and according to the video montage script, the video montage such that, for a first frame of the one or more first frames and a second frame of the one or more second frames that correspond to a same time on the timeline, a composite frame is generated from the first frame and the second frame.
Claim 19	A method comprising: 
generating event logs corresponding to an event type based at least in part on an analysis of game data from one or more game sessions of a game; 
based at least in part on the event logs, determining video clips corresponding to a plurality of events; 
generating a montage recipe based at least in part on the video clips; 
instantiating a graphics generation engine using an executable program of an embedded browser client; 
generating, using the graphics generating engine and based at least in part on the montage recipe, a video montage script referencing the video clips; 
rendering, using the graphics generation engine and based at least in part on the montage recipe, one or more graphical overlay frames; 
instantiating, using the graphics generation engine, a transcoder; and 
generating, using the transcoder and based at least in part on the video montage script, a video montage based at least in part on compositing the one or more graphical overlay frames with video frames from the video clips to generate final frames.”
Claims 2-14 depend on claim 1, claims 16-18 depend on claim 15, and claim 20 depends on claim 19, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484